Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 18 December, 2020. Claims 8-28, 33-39, and 41 are pending in the instant application. Applicant’s election of Group II (claims 8-28, 33, and 41) without traverse is noted. Claims 34-39 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statement filed 23 September, 2019, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 23 September, 2019, have been reviewed and are acceptable.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 
	
Written Description
	Claims 8-10, 12-23, 25-28, and 33 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The guidelines for determining if patent claims comply with the written description requirement of 35 U.S.C. § 112, first paragraph, include the following: 1) Determining the full claim breadth. 2)	Comparing the claim breadth with the scope of support provided by the disclosure. 3) Determining if one skilled in the art would recognize at the time of filing that applicants were in possession of the claimed invention. The following factors should be considered in making such an assessment: a) Actual reduction to practice. b) Disclosure of structural characteristics (through drawings or chemical formulas). c) Disclosure of relevant identifying characteristics including a complete or partial structure, physical or chemical properties, and functional characteristics coupled with a known or disclosed structural/functional correlation. d) Method of making the claimed invention. e) The level of skill and knowledge in the art. f) Predictability of the art. 4) Consider the aforementioned factors and determine if a representative number of species have been provided to conclude that Applicant was in possession of the claimed invention at the time of filing.
	The claims are broadly directed toward isolated engineered gp120 outer domain immunogen (eOD) variants comprising SEQ ID NO.: 1. Claim 1 stipulates the eOD may contain one or more additional amino acid substitutions, insertions, or deletions. The claim also encompasses a gp120 OD sequence that is at least 90% identical to SEQ ID NO.: 1. Additional limitations (claim 9) recite gp120 OD  at least 95-99% identical to SEQ ID NO.: 1. Claim 17 references lumazine synthase (LS) variants that display at least 90% identity to SEQ ID NOS.: 49 and 67-69. The eOD of SEQ ID NO.: 1 (172 aa) contains the following amino acid sequence: DTITLPCRPA PPPHCSSNIT GLILTRQGGY SNDNTVIFRP SGGDWRDIAR CQIAGTVVST QLFLNGSLAE EEVVIRSEDW RDNAKSICVQ LNTSVEINCT GAGHCNISRA KWNNTLKQIA SKLREQYGNK TIIFKPSSGG DPEFVNHSFN CGGEFFYCDS TQLFNSTWFN ST (naturally-occurring glycosylation sites are italicized and putative sequon insertion sites are bold-faced). The LS of SEQ ID NO.: 49 (173 aa) comprises the following amino acid sequence: MGWSCIILFL VATATGVHSM QIYEGKLTAE GLRFGIVASR FNHALVDRLV EGAIDAIVRH GGREEDITLV RVPGSWEIPV AAGELARKED IDAVIAIGVL IRGATPHFDY IASEVSKGLA DLSLELRKPI TFGVITADTL EQAIERAGTK HGNKGWEAAL SAIEMANLFK SLR. The level of genetic variation encompassed by the claims includes an inordinate number of variants. Variation may comprise amino acid replacements, insertions, and deletions. However the crux of the invention is directed toward the generation of eOD glycan-masking mutants that reduce off-target immunogenicity of non-CD4bs epitopes to focus the immune response on the CD4bs. A limited number of mutants were identified with the requisite activity. In particular, thirteen individual single glycan mutants were generated. Multi-glycan mutants based on these regions were also generated. These were the only mutants/variants disclosed in the specification. No other areas were identified for modification through amino acid replacement or insertional/deletional mutagenesis. Moreover, the art is clearly unpredictable as demonstrated by the variable activity of the limited mutants generated. Other than the recited mutants in the specification, the disclosure fails to identify any other portions of the eOD or LS that should be targeted for modification.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed 

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-23, 25-28, and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al. (WO 2013/056122 A1, published 18 April 2013; claiming priority to 61/699,217, filed 10 September 2012) in view of Schief et al. (WO 2016/205704 A2, published 22 December 2016; claiming priority to 62/181,147, filed  and wherein the engineered gp120 outer domain comprises N-linked glycan sequons beginning at residues corresponding to residues 18, 65, 92, 98, 106, 113, 129, 146, 165, and 170 of SEQ ID NO: 1; the residues of the engineered gp120 outer domain corresponding to residues 25- 45, 79-85, and 126-145 of SEQ ID NO: 1 are identical to SEQ ID NO: 1; and the remaining residues of the engineered gp120 outer domain comprise an amino acid sequence at least 90% identical to the corresponding residues of SEQ ID NO: 1. Claim 10 specifies a requirement for NXT sequons. Claims 12-14 reference various functional characteristics of the claimed eOD (e.g., binds to VRC01 bnAbs (claim 12); induces an IR that targets the CD4bs (claim 13); and activates memory B cells that bind to an eOD (claim 14)). Claims 15-17 reference an eOD that is conjugated to a self-assembling nanoparticle (e.g., lumazine synthase (LS) (claim 16); an LS comprising SEQ ID NO.: 49, 67, 68, or 69 (claim 17)). Claims 18-20 require a linker to join LS to the eOD (e.g., a GS linker (claim 19); the GS linker of SEQ ID NO.: 50 (claim 20)). Claims 21-23 further utilize a nanoparticle such as LS. Claim 25 further requires the utilization of a transmembrane domain (TM). Claims .
Huang et al. (2013) discloses the preparation of eOD proteins with improved binding to VRC01, improved binding to germline VRC01, glycan-masking mutations to focus antibody responses to the VRC0l epitope, and designed fusions to various protein multimers to enhance immunogenicity, including 4mers, 8mers, 24mers, 60mers, and 180mers, most important of which are the 60mers that present eOD on a virus-like particle (see SUMMARY OF THE INVENTION, p. 4). To focus immune responses on the VRC0l epitope, glycosylation sites were added to exposed eOD surfaces outside the VRC0l epitope. The goal was to introduce glycosylation sites that would not only cover up undesired epitopes ("patch-focusing") but also restrict the angle of approach for antibodies targeting the VRC01 epitope ("angle focusing") (see p. 64, [00206]). Structure-based rational design was employed to select 8 candidate sites, and mutations were designed to introduce N-linked glycosylation sites at these 8 positions. The glycan mutants were designed on the background of eOD_VD(-) and so are named eOD_D(­)_gl, eOD_D(-)_g2, eOD_VD(-)_g3, eOD_VD(-)_g4, eOD_VD(-)_g5, eOD_VD(-)_g6, eOD_VD(-)_g7, and eOD_VD(-)_g8. The mutations to introduce the glycans were as follows, given in eOD/HxB2 numbering: eOD_VD(-)_gl (R76N + V78T/R273N + V275T), eOD_VD(­)_g2 (R50N + Q52S/R480N + E482S), eOD_VD(-)_g3 (I53N + G55S/positions do not exist in wt gp120), eOD_VD(-)_g4 (T56N + V58T/positions do not exist in wt gp120), eOD_VD(-)_g5 (Q126N + G128S/Q352N + G354S), eOD_VD(-)_g6 (R8N + A10S/R419N + other position does not exist in wt gp120), eOD_VD(-)_g7 (P9N + PllT/positions do not exist in wt gp120), eOD_VD(-)_g8 (G154N + F156T/G380N and F382T) (see p. 64, [00207]) (bold-faced residues correspond to those sites claimed). Furthermore, in order 
Schief et al. (2016) provide novel eOD immunogens (eOD-GT8 and eOD-GT10) with improved characteristics over previously described eOD immunogens (see p. 5, [0017]). Deep mutational scanning and multi-target optimization was utilized to identify germline-targeting immunogens for diverse VRC01-related bnAbs (see p. 6, [0021-0022]). eOD-GT8 corresponds to the claimed SEQ ID NO.: 1. It was stated that this protein could also be conjugated to nanoparticle forming proteins such as LS and that GlySer linkers could be employed (e.g., GGSGGSGGSGGSGGG) (see pp. 47-48, [00167-00170]). This teaching does not disclose the glycan-masking mutations at one or more of amino acid residues 8, 14, 56, 70, 71, 74, 102, or 153.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the novel eOD-GT8 immunogen of Schief et al. (2016), and to modify this immunogen as described by Huang et al. (2013), to incorporate additional glycan-masking mutations (e.g., at positions 8 or 56) to further focus the immune response against the CD4bs epitope recognized by bnAbs such as VRC01. One of ordinary skill in the art would have reasonably expected the modified eOD immunogen to produce robust immune responses against the VRC01 epitope. Moreover, one of ordinary skill in the art would have been motivated to conjugate this modified eOD to nanoparticle producing proteins, such as LS, as taught by Huang et al. (2013), to further facilitate the generation of robust immune responses against this modified immunogen.

Claim Objections
	Claims 11, 24, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Thursday from 10:30 AM to 9:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United  or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                                21 March, 2021